*953OPINION.
MoRRis:
As no evidence was introduced as to the correctness of the deficiency for the year 1921, the respondent’s determination for that year is approved.
*954The petitioner claims a credit against the 1920 income of the $12,001.49 which the Commissioner allocated against the 1918 income, or in the alternative a credit of $1,140.47, which appears to be the taxes paid on 1918 income, against the additional tax assessed for 1920. Its claim is based on sections 204 (b), 250 (b), and 252 of the Revenue Act of 1918, and the reasoning thereunder is as follows: That the loss sustained in 1919 created the credit, that the credit could not be determined until the 1919 return was filed, that such credit was applicable to the 1920 tax, that the statutory period expired on such credit five years after the 1919 return was due unless before the expiration of such period a claim therefor was filed by the taxpayer, and that the petitioner made a claim for this credit within five years from the time the 1919 return was filed.
As the Commissioner has asserted a deficiency against the petitioner for the year 1920 there can be no question of our jurisdiction over that year. Section 204 (b) of the Revenue Act of 1918 provides that if the net loss for 1919 is in excess of the net income for the preceding taxable year the amount of such excess shall be allowed as a deduction in computing the net income for the succeeding taxable year. The excess of the net loss in the instant case over the 1918 net income is $4,866.56, which is the only amount, therefore, which may be allowed as a deduction from the net income of 1920. This amount has been allowed in the Commissioner’s computation of the petitioner’s 1920 net income, and there is no statutory authority for the allowance of the additional amount now claimed by the petitioner.
Whether the statutory period on the crediting of taxes paid on 1918 income starts to run from the date the 1919 return was due under the facts in this proceeding or whether the purported claim filed by the petitioner in March, 1925, is a valid claim are questions which, under our previous decisions, it is unnecessary to decide. In the Appeal of Dickerman & Englis, Inc., 5 B. T. A. 633, we said, p. 635, “After a careful examination, we can find no expression of any intention that the Board shall determine whether an overpayment is to be credited or refunded or that credit or refund is barred by the statute.” See also Lester H. Cranston, et al., Executors, v. Commissioner, 5 B. T. A. 993; Wallace State Bank v. Commissioner, 6 B. T. A. 709. In our opinion the above decisions are controlling of the petitioner’s alternative proposition that the taxes paid on 1918 income should be applied against the additional tax for 1920.

Judgment will be entered for the respondent.

Considered by Trammell, Murdock, and SiefkiN.